Order filed, December 11, 2017.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                        ____________

                                   NO. 01-17-00812-CV

                                IRENE GILES, Appellant

                                              V.

 THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK AS
 TRUSTEE FOR THE CERTIFICATEHOLDER OF THE CWABS INS ASSET-
      BACKED CERTIFICATEHOLDERS SERIES 2006-14, Appellee


                      On Appeal from the Co Civil Ct at Law No 4
                                 Harris County, Texas
                             Trial Court Case 1096013


                                          ORDER
       The reporter’s record in this case was due December 6, 2017. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order the official (or substitute) court reporter, to file the record in this appeal,
if any, within 30 days of the date of this order.
PER CURIAM